DETAILED ACTION

   
Applicant's request for entry into AFCP 2.0 is acknowledged. 
In relation to independent claims 1, 11 and 15, the Office completed additional consideration of the after final amendment within the time authorized for the pilot program. The result(s) of the additional consideration, at the very least, does not appear to overcome the newly discovered prior art. These references are included as pertinent and are illustrated in PTO Form 892. Thereby, the claims as currently presented form are not in condition for allowance. 
In particular, ¶ [0033] of U.S. Publication 2012/0139345 by Ye et al. states at least the following:
 “To enter boost mode for providing the power from both the adapter 24 and rechargeable battery pack 22 when the system power is higher than what the adapter can provide” 

From the above, it appears that Ye et al. discloses the proposed amendment.Thereby, the claims as currently presented form are not in condition for allowance. 
Nevertheless, in order to move the prosecution forward, the Office discussed features found in the specification of the instant application that may overcome the cited prior art. In that regard, further search and consideration will be given if those features are incorporated into the claims. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/           Primary Examiner, Art Unit 2186                                  

                                                                                                                                                           
Aurel Prifti

Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

 HYPERLINK "mailto:aurel.prifti@uspto.gov" aurel.prifti@uspto.gov